Citation Nr: 1813095	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-43 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1986 to October 1991, including service in the Persian Gulf.  

This appeal is before the Board of Veterans' Appeal (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Most recently, this claim was previously remanded in October 2015 to afford the Veteran a VA examination.

In April 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.    

The Board notes that during the pendency of the appeal, the RO granted service connection for dermatitis (claimed as rash) and left ear hearing loss in a July 2016 rating decision and these issues are no longer on appeal.


FINDING OF FACT

The Veteran's pre-existing right ear hearing loss was not aggravated by his active military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  
38 U.S.C. §§ 1110, 1131, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his pre-existing right ear hearing loss was aggravated by his military service. 

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 
38 U.S.C. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096. Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  See Jensen.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, service treatment records indicate that upon entry into active military service, a September 1986 enlistment examination revealed the following audiogram results for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
90
65

It was noted that the Veteran had hearing loss in the right ear due to mumps during childhood.  Because the Veteran's pre-existing hearing loss was noted on entry into service, the Veteran cannot bring a claim for service connection for bilateral hearing loss, but can only bring a claim for service-connected aggravation of bilateral hearing loss, and the burden falls upon the Veteran to establish aggravation.  See Jensen, 19 F.3d at 1417.  Therefore, this case turns on whether the Veteran's pre-existing hearing loss was aggravated by his active military service.

The Veteran was provided another audiogram in July 1990 while on active duty with the following results for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
100+
85
80

The Veteran submitted audiogram results from hearing tests completed during his employment at BNSF Railway Company (BNSF).  An April 1992 hearing test revealed the following results for the right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
85
85
70

A November 1992 BNSF hearing test revealed the following results for the right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50 
50
85
75
85

The Veteran received a VA examination in January 2009 and right ear thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
100
105
105
105

The examiner noted that results were profoundly impaired for the right ear.  Noting that hearing loss in the right ear was unchanged during the Veteran's period of active duty, the examiner opined that the right ear hearing loss was not caused by active military service, but instead by childhood mumps.  

A November 2014 BNSF hearing test revealed the following right ear thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
100
105+
105+

On VA examination in March 2016, right ear thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105+
105+

The examiner noted that the Veteran's right ear hearing loss existed prior to service as a result of childhood mumps.  The examiner reviewed the claims file, including all of the audiograms of record, as well as lay statements.  The examiner noted that while the last audiogram in service was in July 1990, the April 1992 BNSF audiogram was closer in temporal proximity to the Veteran's separation from service in October 1991, and thus the April 1992 results would better serve as the Veteran's separation hearing thresholds. 

As to the July 1990 testing, the examiner opined that there was a temporary threshold shift in the right ear at 2000 Hz and at 4000 Hz, noting that these shifts were absent just five months after separation in April 1992.  The examiner opined that these shifts were not permanent significant threshold shifts because the April 1992 examination showed stable, if not bettering of, thresholds, compared with the thresholds at enlistment.  The examiner also concluded that it was clear and unmistakable that no aggravation or natural progression of hearing loss occurred for the Veteran's right ear during active duty.  The examiner reasoned that the thresholds just five months after separation were moderate to severe, whereas thresholds at entry were moderate to profound.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss was clearly and unmistakably not aggravated by his active military service.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board places high probative weight on the March 2016 VA examination, as the examiner reviewed the Veteran's claims file, including medical history and lay statements, and provided adequate rationale for the opinion that it was clear and unmistakable that the Veteran's right ear hearing loss was not aggravated by his active military service and that there was no natural progression of hearing loss due to military service.  In particular, the examiner supported his rationale by citing pertinent medical literature and the recommended occupational criteria for evaluating threshold shifts.  

While the Veteran contends that his right ear hearing loss was aggravated during his active military service, he is not competent to opine on a complex question such as aggravation of pre-existing hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In fact, the evidence of record demonstrates bettering of the Veteran's right ear hearing loss since entry.  Moreover, the most probative evidence of record demonstrates that the shifts noted at the July 1990 testing were temporary and not permanent, as the shifts were not present during testing completed just five months after separation.  Accordingly, the Board finds that the Veteran's preexisting right ear hearing loss was not aggravated by his active duty service.  As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


